UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6032


JAMES FRANKLIN PIPES,

                Plaintiff – Appellant,

          v.

CORRECTIONAL MEDICAL SERVICES; WEXFORD HEALTH SOURCES, INC.;
KEEFE COMMISSARY NETWORK LLC; DARRELL V. MCGRAW, JR.,
Attorney General of West Virginia; JAMES RUBENSTEIN,
Commissioner;   THOMAS  MCBRIDE,   Previous   Warden;  DAVID
BALLARD, Warden; THE DEPARTMENT OF VETERANS’ AFFAIRS,

                Defendants – Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
Chief District Judge. (2:09-cv-00921)


Submitted:   May 20, 2010                     Decided:   May 26, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Franklin Pipes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James      Franklin    Pipes,   a   West    Virginia     prisoner,

appeals the district court’s order adopting the recommendation

of the magistrate judge and dismissing Pipes’ 42 U.S.C. § 1983

(2006)   complaint    under     28   U.S.C.   § 1915A(b)(1)      (2006)   for

failure to state a claim.        We have reviewed the record and find

no reversible error.       Accordingly, we affirm for the reasons

stated by the district court.          Pipes v. Corr. Med. Servs., No.

2:09-cv-00921 (S.D.W. Va. Dec. 10, 2009).            We deny Pipes’ motion

seeking leave to proceed as a veteran and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                      2